DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-16, 18 and 20 are allowed. The following is an examiner’s statement of reasons for allowance: 
The prior art, whether considered alone or in combination, fail to disclose the technical features of the claimed invention in context as a whole. The instant application is directed to a biometric/fingerprint sensor having collimator layer with different size openings. An updated search was performed, and yielded prior art references: Wickboldt et al. (US Patent Pub. No. 2017/0220840 A1), Reinhold et al. (US Patent Pub. No. 2019/0065816) and Ling et al. (US Patent Pub. No. 2019/073508 A1) The yielded prior art references teach similarly a substrate/layer with different sized openings (Wickboldt, Figs. 6 and 7 and [0062], apertures may have different sizes; Reinhold, Fig. 11, diaphragm apertures 203 of different sizes; Ling, Figs. 6 and 7, light blocking layer with opening of different width Ws1, Ws2 and Ws3). However, the specifics of the image sensor used with a display and having the collimator of the particular structure in the manner claimed as a whole, is not sufficient taught or suggested in the prior art. Because Wickboldt’s apertures of different sizes are not in the same plane as recited, Reinhold and Ling’s substrate/layer is for use of a standalone fingerprint sensor with edge illuminating source and the substrate/layer is 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG HUI LIANG whose telephone number is (571)272-0487. The examiner can normally be reached M-F 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN C. LEE can be reached on (571) 272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/DONG HUI LIANG/Primary Examiner, Art Unit 2693